Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 1 of 21

IN THE UNITED STATES DISCTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JAMES GALLAGHER
Plaintiff, : CIVIL ACTION
V. :
CASE NO.: 18-4914
COMMONWEALTH OF
PENNSYLVANIA, PENNSYVLANIA

STATE POLICE, : JURY TRIAL DEMANDED
PAUL S. GUSTAITIS, :

CHARLES STASKIEWICZ,

THOMAS TRAN,

CRYSTAL TURNER-CHILDS,

MAYNARD H. GRAY,

VINCENT K. D’ANGELO,

WILLIAM A. BROWN.

Defendants.

 

F[RST AMENDED CIVIL ACTION COMPLAINT
Plaintiff, by and through his undersigned counsel, hereby avers as follows:
I. ]NTRODUCTION

This action has been initiated by James Gallagher (hereinafter referred to as “Plaintiff,"
unless indicated otherwise) against the Commonwealth of Pennsylvania, Pennsylvania State
Police, and the above-named Defendants in their individual capacities (referred to as
“Defendants” collectively unless otherwise indicated) for violations of Title Vll of the Civil
Rights Act of 1964 ("Title Vll - 42 U.S.C. §§ 2000d et. seq. ~ Count I), violations of 42 U.S.C. §
1981 pursuant to 42 U.S.C. § l983 (Count ll), violations of the Equal Protection Clause of the
United States Constitution pursuant to 42 U.S.C. § 1983 (Count III), and for violations of

Plaintiff”s First Arnendrnent right to free speech and non-retaliation under the United States

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 2 of 21

Constitution pursuant to 42 U.S.C. § 1983 (Count IV). As a direct consequence of Defendants’
unlawful actions, Plaintiff seeks damages as set forth herein1
lI. .]URISDICTION AND VENUE

2. This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff"s
claims because this civil action arises under laws of the United States. There lies supplemental
jurisdiction over Plaintiff’s state-law claims as they arise out of the same common nucleus of
operative fact(s) as Plaintift`s federal claims.

3. This Court may properly maintain personal jurisdiction over Defendants because
Def`endants’ contacts with this Commonwealth and this judicial district are sufficient for the
exercise of jurisdiction over Def`endants to comply with traditional notions of fair play and
substantial justice, satisfying the standard set forth by the United States Suprerne Court in
lntemational Shoe Co. v. Washinaton, 326 U.S. 310 (1945) and its progeny.

4. Pursuant to 28 U.S.C. § l391(b)(l) and (b)(2), venue is properly laid in this
district because acts and/or omissions giving rise to the claims set forth herein occurred in this
judicial district; and in addition, Defendants are deemed to reside where they are subject to
personal jurisdiction, rendering Def`endants residents of` this venue.

5. Plaintiff is proceeding herein under Title VII of the Civil Rights Act of 1964
(“Title Vll”) and has properly exhausted his administrative remedies by timely filing a Charge of
Discrimination with the Equal Employment Opportunity Commission (“EEOC”) and by filing

the instant lawsuit within ninety (90) days of receiving a notice right to sue letter from the

EEOC.

 

lPlaintiff also intends to amend his Complaint to add violations of the Pennsylvania Human Relations Act
("PHRA"), as he properly dual filed his EEOC Charge with the Pennsylvania Human Relations Commission.
chever, his PI-[RA claims will not be ripe until they have been pending with the PHRC for one (l) full year.
PlaintiH’s PHR.A claims will mirror his Title VII claims.

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 3 of 21

III. PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Plaintiff is an adult individual, and is a resident of and has domicile in the County
of Berks, Pennsylvania
7 8. The Commonwealth of Pennsylvania (hereinafter “Defendant Commonwealth” if

referred to individually), is a sovereign state of the United States of America, With the enabling
power and authority to establish entities and departments which serve to operate and manage
local and state-wide governmental concerns.

9. Defendant Pennsylvania State Police {heret'nafrer “PSP”) is an agency of
Defendant Commonwealth and is a statewide law-enforcement body, dedicated to serving the
Commonwealth’s citizens, with jurisdiction in all political subdivisions in the Commonwealth;
Defendant Pennsylvania State Police includes approximately 4,500 sworn members and an
additional approximately 2,000 civilians who Serve in a variety of roles.

10. Defendat Paul S. Gustaitis (hereinajier Captain Gustaitis) is a resident of and has
domicile in the state of Pennsylvania; he is a white male and a supervisor and/or decision-
maker. For all times related to the causes of action, he Was the Commanding Officer of Troop T,
the principle decision-maker and made decisions that adversely affected plaintiffs work
assignments, career advancements, discipline, times and types of duty performed; Gustaitis
actually participated in the materially adverse actions taken against plaintiff.

11. Upon information and belief, Captain Gustaitis is a resident of the Eastern District

of Pennsylvania (as he lives in West Chester, Chester County PA).

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 4 of 21

12. Defendant Charles Staskiewicz (hereaji‘er Lieutenant Staskiewicz) is a resident of
and has domicile in the state of Pennsylvania; he is a white male supervisor and/or decision-
maker. For all times related to the causes of action, he Was the Central Section Commander of
Troop T, which covers the Bowmansville Station, PSP; he made decisions that adversely
affected plaintiff’ s work, assignments, career advancements, discipline, times and types of duty
performed; Staskiewicz actually participated in the materially adverse actions taken against
plaintiff

13. Defendant Thornas Tran (herea_]‘ier Lieutenant Tran) is a resident of and has
domicile in the state of Pennsylvania; he is an Asian male supervisor and/or decision-maker. For
all times related to the causes of action, he was the EEO Commander for the PSP, which covers
the Bowrnansville Station, PSP. Tran actively sought to conceal the discrimination and
retaliation which was occurring within the PSP and in relation to Plaintiff’s own EEO
Complaints.

14. Upon information and belief, Lt. Tran is a resident of and lives in the Eastern
District of Pennsylvania (as he lives in Lancaster County, PA).

15. Defendant Maynard H. Gray (herez'nafrer Major Gray) is a resident of and has
domicile in the state of Pennsylvania; he is a white male supervisor and/or decision-maker. For
all times related to the causes of action, he was the Major and was the ultimate authority within
the PSP chain of command covering the Bowmansville Station, of the PSP; he made and/or
authorized decisions that adversely affected plaintiff’s work, assignments, career advancements,
discipline, times and types of duty performed

16. Defendant Crystal Turner-Childs (hereafz‘er Captain Tumer-Childs) is a resident

of and has domicile in the state of Pennsylvania; she is a black female supervisor and/or

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 5 of 21

decision-maker. For all times related to the causes of action, she was the adjudicator of
Plaintiff’s EEO Complaint against Captain Gustaitis, and actively sought to conceal the
discrimination and retaliation which was occurring within the PSP and in relation to Plaintiff‘ s
own EEO Complaints.

17. Defendant Vincent K. D’Angelo (hereafter Lieutenant Vincent D’Angelo) is a
resident of and has domicile in the state of Pennsylvania; for all times related to the causes of
action, he was the EEO Liaison, responsible for investigating Plaintiff’s EEO Complaint against
Captain Gustaitis, and actively sought to conceal the discrimination and retaliation which was
occurring Within the PSP and in relation to Plaintiff’ s own EEO Complaints.

18. Upon information and belief Lt. D’Angelo is a resident of and lives in the Eastern
District of Pennsylvania (as he lives in Berks County, PA).

19. Defendant William A. Brown (herei'nafter Captain Brown) is a resident of and has
domicile in the state of Pennsylvania; for all times related to the causes of action, he was
responsible for investigating Plaintiff’ s EEO Complaints against Captain Gustaitis, and actively
sought to conceai the discrimination and retaliation which was occurring within the PSP and in
relation to Plaintiff’s own EEO Complaints

FACTUAL BACKGROUND

20. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

21. Plaintiff is an adult East ASian/Korean male (whose race is hereinafter referred to
as “Asian”).

22. ln or about 1995 , Plaintiff graduated from the PA State Police Academy and was

assigned to Troop K, Media as a Trooper.

 

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 6 of 21

23. On or about March 7, 2009, Plaintiff was promoted to Corporal while assigned to
the Bureau of lntegrity and Professional Standards.

24. On or about November 7, 2015, Plaintiff transferred from Troop L Reading
Station to Troop T, Everett Station.

25. On or about May 23, 2016J Plaintiff transferred from the Everett Station to the
Bowmansville Station.

26. During all relevant times thereafter, Plaintiff s listed work address and contact
information within his email signatory was as follows:

Corporal James P. Gailagher | Patrol Unit Supervisor

Pennsylvania State Police l Troop T, Bowmansville

443 Panorama Drive l Denver, PA 17517

27. Plaintiff’ s immediate supervisor Was Sergeant David R. Holt, a black male.
Sergeant Holt has been assigned to Troop T since 2011 and is the only black Station
Cornmander in the State of Pennsylvania

28. At all relevant times alleged in this Complaint, Sergeant David R. Holt’s listed
work address and contact information within his e'mail signatory was as follows:

Sergeant David R. Holt ll, Station Coinmander

Pennsylvania State Police | Troop T, Bowmansville

443 Panorama `Drive, .Denver_, PA. 17517

29. Sergeant Holt’s immediate supervisor was Lieutenant Charles Staskiewicz, a
white male. Lieutenant Staskiewicz had been assigned to Troop T since March 2017 .

30. The Plaintiff is the only Asian Corporal assigned to Troop T.

31. As a Corporal assigned to Troop T for the Bowmansville station, and at all

relevant times outlined herein, Plaintiff rarely appeared at Highspire (PSP Headquarters located

in Harrisburg).

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 7 of 21

32. in fact, Plaintiff has and may appear at Highspire for meetings, relative to his
duties as the Construction Zone Coordinator, at most 2-3 times per year. The incidents outlined
herein primarily occurred at the Bowmansvilie station, or involved Plaintiff’s communications
through email or phone.

33. On July 29, 2017, Sergeant Holt assigned Plaintiff as the Construction Zone
Coordinator at the Bowmansville Station. The Construction Zone Coordinator function is to
assign Construction Zone (CZ) Overtime (OT) to Troopers, Corporals and Sergeants in a fair
and equitable manner as per PSP Policy.

34. In Troop T, there are eight (8) Construction Zone Coordinators, seven (7) white
males and the Plaintiff. PSP Policy indicates PSP members may receive 400 hours of
discretionary overtime hours in a calendar year, “exc[udz`ng” holidays (Christmas, Thanksgiving
etc.) and operational Patrol/Criminal related incidents.2

35. On October 20, 2017, Lieutenant Staskiewicz, Visited the Bowrnansville Station.
Once there, Lieutenant Staskiewicz began to arbitrarily question the Plaintiff about Construction
Zone (CZ) procedures Lieutenant Stasl<iewicz then questioned the Plaintiff about the CZ OT
hours specifically accumulated by three (3) minorities, Trooper Ronald Charles a black male,
Ricardo Linan a Hispanic male and the Plaintiff.

36. On October 23, 2017, Lieutenant Staskiewicz telephoned Sergeant Holt
and began to interrogate him about the number of CZ OT hours accumulated by the
Plaintiff. Sergeant Holt subsequently provided the information as requested to Lieutenant

Staskiewicz.

 

2 As an additional point, overtime beyond 400 hours may be granted to PSP members by the Trooper Command, as
same is within the Troop Cornmand’s discretion

 

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 8 of 21

37. After the interrogation, Sergeant Holt notified Lieutenant Staskiewicz that
the Plaintiff was operating within the auspice of PSP policy pertaining to the CZ OT distribution
and contractual guidelines Sergeant Holt also notified Lieutenant Staskiewicz the Plaintiff
was not doing "anythi`ng dijj”erently" than the Plaintiff" s similarly situated white peer
Construction Zone Coordinators. Sergeant Holt then questioned “why” the Plaintiff was being
“sfngled out” and if the Plaintiff’ s similarly situated white peers were also being scrutinized in
the same manner.

38, Plaintiff believes and avers Lieutenant Staskiewicz knew the number of CZ OT
hours already accumulated by the Plaintiff, as bi-Weekly OT Reports were routinely provided
from Clerical Staff within Troop T and he also had access to same electronically. Furthennore,
Lieutenant Staskiewicz had access to and had received these reports since his assignment in
March 2017.

39. On November 8, 2017, While attending a meeting at Troop T Headquarters (in
full duty uniform), Plaintiff encountered Captain Gustaitis in a hallway. By custom, practice
and per para-military courtesy, Plaintiff acknowledged Captain Gustaitis, stating “Sir”.
Captain Gustaitis looked directly at the Plaintiff; however, failed to acknowledge or respond to
the Plaintiff via the same custom, practice and para military courtesy. At the conclusion of the
meeting, while in the proximity of Captain Gustaitis’ office, Plaintiff encountered
Captain Gustaitis again. Captain Gustaitis again failed to acknowledge Plaintiff’ s presence

40. On November 28, 2017, Sergeant Holt received an email from Lieutenant
Staskiewicz relating the Plaintiff was being “benched” (restricted from receiving CZ OT

monies) and was not permitted to work anymore. This was done without explanation

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 9 of 21

41. Sergeant Holt questioned Lieutenant Stasl<iewicz “why” the Plaintiff was being
“benched.” Lieutenant Staskiewicz responded the Plaintiff “should be happy” with the hours
already accumulated

42. Plaintiff, as ordered is “benched” from receiving any additional CZ OT monies;
however, his similarly situated white peers are not.

43. Plaintiff avers and believes the stipulations of being “benched” and the pretext
reason proffered, was not conveyed to, or enforced against any other Construction Zone
Coordinators within Troop T, as all other Construction Zone Coordinators were white
males, one of which was a Sergeant at the Everett station

44. On December 1, 2017, at the Plaintiff` s request, Sergeant l-lolt sent an email
to Captain Gustaitis inquiring “who” was the decision maker to “bench” the
Plaintiff from receiving any more CZ OT monies without explanation

45. Captain Gustaitis did not respond to Sergeant Holt via email; however, he did
call via telephone

46. Captain Gustaitis immediately began to challenge Sergeant Holt if he (Sergeant
Holt) had a problem with the Plaintiff scheduling his own CZ OT hours, to Which Sergeant Holt
replied “no”. Captain Gustaitis then questioned Sergeant Holt if he thought the Plaintiff
was “intimidating” Troopers into “not “signing up-for CZ OT, so as to personally receive
more CZ OT monies for himself, to which Sergeant Holt replied “no”. Captain Gustaitis then
advised Sergeant Holt that he (Captain Gustaitis) believed the Plaintiff “could not be trusted” to
fairly and equitably distribute CZ OT hours.

47. Sergeant Holt subsequently advised Captain Gustaitis that his biased beliefs had

no foundation, as there were no complaints received or grievances filed by members of the

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 10 of 21

Bowmansville Station to warrant the Plaintiff`s “benchi'ng” and accusations Sergeant Holt also
advised Captain Gustaitis the Plaintiff was doing a “good job "’ managing and distributing CZ
OT and it was being done in a fair and equitable manner.

48. Plaintiff believes and avers Captain Gustaitis did not call and challenge any other
white Sergeants within Troop T, make inquiries about their assigned white Construction Zone
Coordinators, nor make similar false accusations made against the Plaintiff or require them to be
replaced. Captain Gustaitis was fully aware the other Construction Zone Coordinators were
white males and were similarly situated as the Plaintiff.

49. Plaintiff further believes and avers, the specific assertion by Captain Gustaitis of
“intimidating Troopers” into not signing up for CZ OT was not conveyed to, or asked of
Sergeant Dennis Guelich from the Everett Station, as he too was a Con'struction Zone
Coordinator. Sergeant Guelich was of a higher rank, had control over and wrote Troopers
daily/weekly schedules and scheduled CZ OT for himself.

50. On December 2, 2017, Plaintiff filed an internal EEO Complaint against Captain
Gustaitis for illegal Discrimination/Dispa_rate Treatment.

51. On December 3, 2017, Plaintiff received confirmation from Assistant
EEO Director, Lieutenant Thomas Tran.

52. On December 4, 2017, Lieutenant Tran requested Plaintiff to telephone him in
reference to his filed EEO Complaint. Plaintiff telephones Lieutenant Tran who then attempts
to “persuade” the Plaintiff not to follow through with his complaint against Captain Gustaitis.
Plaintiff refused.

53. Plaintiff believes and avers Lieutenant Tran made this request to protect the PSP,

and Captain Gustaitis, as he is a high-ranking officer and to intimidate the Plaintiff

 

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 11 of 21

54. On December 5, 2017, Sergeant Holt sent an email to Lieutenant Staskiewicz,
Lieutenant Gary Dance (Eastern Section Commander), Captain Gustaitis, Captain Michael
Witmer, Director EEO, Major Maynard Gray (Captain Gustaitis’ supervisor) and to the Plaintiff
outlining what he deemed to be illegal Discriminatory conduct taken against the Plaintiff by
Captain Gustaitis.

55 . None of the aforementioned individuals within Sergeant Holt’s Chain of
Command respond to his “Clarz`on Call. ”

56. On December 7, 2017, due to the non-response, Sergeant Holt sent another email
to the aforementioned individuals, providing additional examples of inequitable treatment
taken against the Bowmansville Station and Plaintiff by Captain Gustaitis.

57. December 7, 2017, Plaintiff was advised by Sergeant Holt he was “0rdered” not
to send any additional emails to Captain Gustaitis or Major Gray regarding the Discriminatory
conduct, even though PSP Policy (Administrative Regulations 1-1 Cl.l and 4-
26 Discrimination) permits same.

58. On December 7, 2017, Plaintiff learned Captain Witmer responded to Sergeant
Holt and stated he (Captain Witmer) initiated an EEO inquiry on Sergeant Holt’s behalf based
on the content of his (Sergeant Holt’s) email.

59. Plaintiff believes and avers, Captain Witmer responded as the information
provided by Sergeant Holt was true and correct.

60. On December 7, 2017, Plaintiff learned Major Gray initiated an lntemal Affairs
lnvestigation against Sergeant Holt alleging his email communique to Captain Gustaitis was
insubordinate and Conduct Unbecoming an Officer. These inflated charges were subsequently

“unfounded” and adjudicated by a fellow Captain.

 

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 12 of 21

61. On December 7, 2017, Plaintiff is advised his EEO Complaint is assigned to
EEO Liaison, Lieutenant Vincent D’Angelo.

62. At all relevant times D’Angelo was an EEO Liaison assigned to PSP’s Reading
barracks, located in Berks County.

63. On about December 8, 2017, Plaintiff filed an online complaint with the U.S.
Equal Employment Opportunity Commission. l

64. On December 19, 2017, Plaintiff was interviewed by Lieutenant D’Angelo for
approximately three (3) hours regarding his EEO Complaint. Lieutenant D’Angelo’s questions
are accusatory and make Plaintiff feel as if the investigation is an attempt to “exonerate
vs. investigate” the illegal discriminatory conduct taken against him by Captain Gustaitis.

65. This December 19, 2017 interview occurred at the Bowmansville station

66. On or about January ll, 2018 Plaintiff learned Sergeant Holt emailed Acting
Commissioner Robert Evanchick and advised him of the Discriminatory conduct of Captain
Gustaitis and that Maj or Gray was complicit.

67. ln or about January, 2018, Plaintiff learned Lieutenant D’Angelo broadens his
scope of interviews that included individuals who were not similarly situated as the Plaintiff
(Construction Zone Coordinators); ultimately compiling/completing a 748-page report.

68. On February 20, 2018, Lieutenant D’Angelo again interviewed the Plaintiff The
interview questions were again accusatory, became verbally combative and made the Plaintiff
feel as if the investigation was an attempt to “exonerate vs. investigate” the illegal
discriminatory conduct taken against him by Lieutenant Staskiewicz and Captain Gustaitis.

69. This interview also occurred at the Bowmansville station

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 13 of 21

70. During the interview, Plaintiff learned Sergeant Guelich had accumulated over
290 hours of OT, Which is un-common for a Sergeant Construction Zone Coordinator. Same
should have been readily identified by Lieutenant Staskiewicz and Captain Gustaitis, as
Sergeants have control over and wrote Troopers daily/weekly schedules, which can easily be
manipulated to intimidate Troopers and Corporals, which the Plaintiff was accused of, but not
authority to do.

71. D’Angelo also performed additional interviews in relation to Plaintiff`s EEO
Complaint at the Bowmansville station, including the interviews of Sgt. Holt, and Corporal
Todd Cessna.

72. March 30, 2018, the Commonwealth received correspondence from the EEOC
regarding Plaintiff`s complaint

73. Shortly after engaging in protected EEO Complaints, Captain Gustaitis and
Lieutenant Staskiewicz arbitrarily reduced the amount of “manpower” Plaintiff was permitted to
utilize at his barracks, and arbitrarily demanded that Plaintiff and others at his barracks work
straight time for several CZ projects (which was atypical and deprived Plaintiff and his Troopers
of overtime opportunities).

"/'4. Under normal circumstances, Plaintiff would have minimum staffing of 4
Troopers and 1 Corporal; however, Command abruptly restricted Plaintiff’ s manpower to 3
Troopers and 1 Corporal shortly following his EEO Complaints.

75. As an action of further retaliation, Command consolidated Bowmansville’s work
zones, and implemented directives forcing the Plaintiff and the Troopers at his Bowmansville

barracks to pull “double duty,” perform more arduous tasks, and forcing them to simultaneously

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 14 of 21

attempt to maintain the safety for the construction zone workers while also handling crashes and
routine patrol calls.

76. In or about February of 2018, Captain Gustaitis retired

77. Shortly after Captain Gustaitis’ retirement, Lieutenant Staskiewicz made a direct
statement conceding that the sudden reduction of overtime and reduction of manpower at the
Bowmansville station (implemented shortly after Plaintiff"s EEO complaints) was completely
arbitrary - as Lt. Staskiewicz said “now things can go back to the way they were before” (as he
was being only being complicit in Captain Gustaitis’ retaliatory actions).

78. On May 7, 2018, Lieutenant D’Angelo completed his report and submitted same
to Lieutenant Tran for review and adjudication

79. On June 26, 2018, “prior” to the PSP’s EEO making a determination of fact, the
PSP’s Office of Chief Counsel responded to the EEOC via their Position Statement indicating
"Cpl. Gallagher has presented no evidence that the PSP has in any way retaliated against him,
and the practices and guidelines pat in place at Cpl, Gallagher’s station pat the station in
compliance with practices and procedures followed by other stations in Troop T, to ensure fair
allotment of discretionary overtime hours and compliance with the 400 hour cap. ”

80. PSP"s response was rich, as no official policy existed within Troop T,
referencing the practices and guidelines or practices and procedures touted. Furthermore, PSP
states, “all this incident amounts to is Cpl. Gallagher’s overreaction to managements
reasonable guideline and practices in place to ensure compliance with the 400-hoar cap on
discretionary overtime ” if true, the PSP will need to account for the numerous individuals

within PSP who have accrued “well over” the 400-hour OT stated cap.

 

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 15 of 21

81. On July 6, 2018, approximately two (2) months after being in receipt of
Lieutenant D’Angelo’s report, Plaintiff received a determination of finding from “newly
promoted ” EEO Director, Captain William Brown Captain Brown dismissed the Plaintiff’s
complaint indicating there was “insufficient evidence.” Captain Brown referenced Governor’s
Management Directive 410.10 in his communique to Plaintiff.

82. Plaintiff avers and believes, newly promoted Captain Brown lacks the requisite
qualifications, training in EEO matters and or Title Vll laws. Furthermore, as noted on June 26,
2018, the PSP Office of Chief Counsel already made the decision for Captain Brown

83. On July 6, Captain Brown, advised Plaintiff he may appeal the collaborative
decision to dismiss Plaintiff’s complaint to Captain Chrystal Tumer-Childs (Black Female)
Commanding Officcr of Troop L, Reading. PSP’s Office of Chief Counsel was aware_of
Captain Brown’s communique to Plaintiff

84. On about July 9, 2018, Plaintiff filed an appeal with Captain Chrystal Turner-
Childs, per newly promoted Captain Brown’s communique.

85. On July 12, 2018, three (3) business days after receiving Plaintiff s appeal and
allegedly reviewing a “748-page" EEO investigative report, Captain Turner-Childs with the
knowledge and concurrence of the PSP"s Office of Chief Counsel,
dismissed Plaintiff"s Complaint Captain Turner-Childs indicated there was “insufficient
evidence” to show Plaintiff was the victim of illegal Discrimination Captain Turner Childs also
references Governor’s Management Directive 410.10 in her communique to Plaintiff.

86. Plaintiff avers and believes, Captain Turner Childs lacks the requisite
qualifications, training in EEO matters and or Title Vll laws. Furthermore, as noted on June 26,

2018, the PSP Office of Chief Counsel already made the decision for Captain Turner Childs.

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 16 of 21

87. Plaintiff also believes it highly improbable Captain Turner Childs reviewed
the 748-page report thoroughly and was instructed by the PSP’s Office of Chief counsel (per
policy) to dismiss the Plaintiff’s complaint

88. Captain Turner Childs advised Plaintiff he may appeal her decision to the
Governor’s Office of Administration, Bureau of Equal Employment Office (BEEO). PSP’s
Office of Chief Counsel was aware of Captain Turner Childs communique to Plaintiff.

89. On or about luly 25, 2018, Plaintiff filed an appeal with Governor’s Office of
Administration, BEEO.

90. On August 22, 2018, Plaintiff was contacted by Mrs. Eline Hower and Mrs. Liz
Martinec from the Governor’s Office of Administration, BEEO, wherein a conference ca11 was
held about the Plaintiffs appeal. Plaintiff was advised his complaint had not merit, as “Captain
Gustaitis did not know you were Korean. ”

91. On September 10, 2018, Plaintiff received correspondence from the Governor’s
Office of Administration, BEEO, indicating the Plaintiff”s complaint "must be transferred to the
agency counsel who will direct all further investigation and or handling of the matter. ”

92. As noted, Captain Tumer-Childs referenced Management Directive 410.10 in the
communique to the Plaint_iff, as did Captain Brown Captain Turner Childs knew Plaintiff could
not appeal her decision as per Management Directive 410.10, or didn’t know, showing her
incompetence and lack of requisite training

93. Plaintiff exhausted administrative remedies before initiating this civil action The
EEOC issued a right to sue letter, and this action is commenced within 90 days of the date the

plaintiff received the EEOC right to sue letter.

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 17 of 21

Count I
Violations of Title VII of the Civil Rights Act of 1964 ("Tit_le VII")
(Against Defendant Commonwealth and Defendant PSP only)
(Racial Discrimination & Retaliation)

94. The foregoing paragraphs are incorporated herein by reference as if set forth in
full.

95. As aforementioned, Plaintiff was denied overtime opportunities because of his
race.

96. Once Plaintiff purposed EEO Complaints, he was subject to various materially
adverse actions which would dissuade any reasonable person from pursuing a complaint of
discrimination; in particular, the PSP’s command reduced the manpower available to the
Bowmansville barracks, thereby making Plaintiffs job duties more arduous and depriving him of
the requisite Troops/personnel to adequately run the barracks.

97. ln addition, following his EEO Complaints, PSP Command implemented arbitrary
policies resulting in significantly less overtime opportunities at the Bowmansville barracks.

Count II
Violations of Q U.S.C. 8 1981 (“Sect_ion 1981”)3 pursuant to Section 1983
(Against Defendants in their individual capacities only)
(Racial Discrimination & Retaliation)

98. Plaintiff reasserts and realleges each and every allegation as set forth in Count I,
as such racially and retaliatory conduct would also constitute violations of Section 1981.

99. Individual Defendants Captain Gustaitis, Lieutenant Staskiewicz, and Major Gray
were all personally involved in making the decision to deprive Plaintiff of overtime opportunities

based upon his race from November of 2017 through December of 2017, and were all

subsequently directly involved in taking actions in concert to reduce the manpower allotted for

 

3 Korea is in Eastern Asia. Eastern Asians are a recognized race. “East Asians” are a recognized race. See Koehler v.
[nfosys Techs. Ltd. lnc., 107 F. Supp. 3d 940, 946 (E.D. Wis. 2015); see also Short v. l\/lando Am. Corp., 805 F.
Supp. 2d 1246, 1270 (M.D. A|a. 201§)(denying motion to dismiss explaining that Asian or Korean sufficiently
constituted race under §1981 under the facts of the case); Kim v. Dial Serv. lnt'l, 96 ClV. 3327 (DLC), 1997 U.S.
Dist. LEXIS 66, at *l`l (S.D.N.Y. lan. 7, l997)(denying motion to dismiss where employee contended lie was
discriminated against under §l981 because ofiiis "Korean race”).

 

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 18 of 21

Plaintiff’s Bowmansville barracks (resulting in more arduous tasks as aforementioned), and
directing Plaintiff and his Troopers to only work straight time and deprive them of overtime
opportunities solely due to Plaintiff’s EEO Complaints.

100. All lndividual Defendants took affirmative acts to conceal the discriminatory and
retaliatory behavior brought to their attention by purposely failing to adhere to EEO investigative
policies and procedures, refusing to perform a thorough and non-biased investigation and by
encouraging and condoning the acts of discriminatory/retaliatory conduct.

Count III
Violations of the Equal protection Clause
of the Fourteel_lth Ang\dment throggh § 1983
(Against Defendants in their individual capacities only)
(Racial Discrimination & Retaliation)

101. Plaintiff reasserts and realleges each and every allegation as set forth in Counts l-l,
as such racially and retaliatory conduct would also constitute violations of the Equal Protection
Clause.

102. Individual Defendants Captain Gustaitis, Lieutenant Staskiewicz, and Major Gray
were all personally involved in making the decision to deprive Plaintiff of overtime opportunities
based upon his race from November of 2017 through December of 2017 , and were all
subsequently directly involved in taking materially adverse actions in concert to reduce the
manpower allotted for Plaintiffs Bowmansville barracks (resulting in more arduous tasks as
aforementioned), and directing Plaintiff and his Troopers to only work straight time and deprive
them of overtime opportunities shortly after and solely due to Plaintiff’ s EEO Complaints.

103. All individual Defendants took affirmative acts to conceal the discriminatory and

retaliatory behavior brought to their attention by purposely failing to adhere to EEO investigative

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 19 of 21

policies and procedures, refusing to perform a thorough and non-biased investigation and by
encouraging and condoning the acts of discriminatory/retaliatory conduct.
Count IV
First Amendment Retaliation pursuant to Section 1983
(Against Defendants in their individual capacities only)
(Retaliation)

104. Plaintiff reasserts and realleges each and every allegation as set forth in Counts l-I, l
as such racially and retaliatory conduct would also constitute violations of the Equal Protection
Clause.

105. lndividual Defendants Captain Gustaitis, Lieutenant Staskiewicz, and Major Gray
were all personally involved in taking materially adverse actions in concert to reduce the
manpower allotted for Plaintiff’s Bowmansville barracks (resulting in more arduous tasks as
aforementioned), and directing Plaintiff and his Troopers to only work straight time and deprive
them of overtime opportunities shortly after and solely due to Plaintiff" s EEO Complaints.

106. All individual Defendants took affirmative acts to-conceal the discriminatory and
retaliatory behavior brought to their attention by purposely failing to adhere to EEO investigative
policies and procedures, refusing to perform a thorough and non-biased investigation and by
encouraging and condoning the acts of discriminatory/retaliatory conduct.

107. Plaintiff engaged in numerous . incidents of protected activities under the First
Amendment, including but not limited to:

i.) expressing complaints of discrimination and retaliation internally and externally

about and concerning Defendants4

 

4 See e.g. Konits v. Valley Stream Cent. High Sch. Dist., 394 F.3d 121, 125 (2d Cir. 2005)(reversing district court’s
grant of summary judgment explaining any concerns of discrimination in a workplace are protected speech under the
First Amendment and a matter of public concem).

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 20 of 21

ii.) Filing Charges of Discrimination and Retaliation with the Equal Employment
Opportunity Commission (“EEOC”) and Pl-IRC, federal and state agencies;

iii.) Filing internal grievances with the PSP regarding discriminatory and

retaliatory/practices existent within the PSP;

108. Plaintiff engaged in numerous activities and complaints of public speech, in the
capacity of a private citizen, about and concerning matters of public concem, and Defendants
had no justification for subjecting Plaintiff to a hostile work environment and undertaking many
discrete and non-discrete adverse actions towards him as set forth explicitly and implicitly
throughout this lawsuit

109. Despite knowledge of his protected conduct, each of the individually named
Defendants participated in decisions thereafter either to create a retaliatory hostile work
environment or to deny Plaintiff advancement opportunities in the forms of promotions, training
opportunities, and/or issued negative formal evaluations

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendants are to promulgate and adhere to a policy prohibiting harassment,

discrimination and retaliation in the future against any employee(s);

B. Plaintiff is to be awarded actual damages, as well as damages for the painJ

suffering, emotional distress and humiliation caused by Defendants’ actions;

C. Plaintiff is to be awarded punitive damages against the individual defendants were
permitted by applicable law in an amount believed by the Court or trier of fact to be appropriate
to punish Defendant for its willful, deliberate, malicious, and outrageous conduct and to deter

Defendant or other employers from engaging in such misconduct in the future;

 

Case 5:18-cV-O4914-G.]P Document 11 Filed 03/13/19 Page 21 of 21

D. Plaintiff is to be awarded damages for all benefit denials, loss of income, loss of
overtime access, loss of training, loss of opportunities, harm to his reputation, and for injury to
his career due to false and pretextual admonishment of him, and for other harms as permitted by

law;

E. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper, and appropriate;

F. Plaintiff is to be awarded the costs and expenses of this action and a reasonable

attorney’s fees as provided by applicable federal and state law; and

G. Plaintiff is to receive a trial by jury.

Respectfully submitted,

KARPF, KARPF & CERUTTI, P.C.

fMV\/\

AH R. Karpf, Esq.
Christine E. Burke, Esq.
3331 Street Road

Two Greenwood Square
Suite 128

Bensalem, PA 19020
(215) 639-0801

 

Dated: March 12, 2019

 

 

